DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/369,611 filed on July 7, 2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 6-8, 13-15,  and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laffisse et al. (U.S. Patent No. 6,276,640).
In regard to claim 1, Laffisse et al. discloses a system, comprising:
a pilot control configured to receive pilot commands for controlling a flight characteristic of a vehicle (pilot control 2 in Fig. 1, see also col. 3 lines 57-59 which discloses said control 2, which is depicted in the form of a pivoting stick in FIG. 1 and which can be operated by a pilot of the helicopter) (see also col. 1 lines 9-14 and col. 2 lines 20-23 for similar reasonings) ;

a trim system connected to the pilot control and configured to move the pilot control (see at least Fig. 1 and col. 4 lines 3-18 which discloses the system 5 comprises….in addition to the automatic pilot 6, a ram 7 which is connected to said automatic pilot 6 by a link 8 and which is built into a linkage 9 connecting the control 2 to the means 4); and
a flight control computer (FCC) configured to cause the trim system to attempt to move the pilot control to a target position, and wherein the FCC is further configured to monitor a working state of the trim system according to a trim error value associated with a difference between a pilot control position and the target position for the pilot control, and to execute a retrim process according to the trim error value (col. 2 lines 32-38 discloses a calculation unit for determining the direction and magnitude of displacement of said control so as to retrim it, on the basis of said actual position detected by the detection means and a reference position of said control, corresponding to the latter being in the trimmed position with regards to keeping said flight parameter at said reference value) (see also col. 4 lines 37-53  and abstract for similar reasonings).

In regard to claim 3, Laffisse et al. discloses wherein the FCC is further configured to execute the retrim process according to a relationship between the trim error value and a retrim threshold (see col. 2 lines 32-38 and col. 4 lines 37-53).

In regard to claim 6, Laffisse et al. discloses wherein the retrim process comprises providing a retrim prompt to a pilot (see col. 2 lines 39-42). 

In regard to claim 7, Laffisse et al. discloses wherein the retrim process comprises changing, in response to a pilot retrim command provided by a pilot, a flight control process being executed by the FCC (see col. 3 lines 19-26). 

As to claims  8, 13-15 and 20, they recite substantially the same limitations as claims 1, 3, 6, and 7.   As such, claims 8, 13-15, and 20 are rejected for substantially the same reasons given for the corresponding claims 1,  3, 6, and 7 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffisse et al. (U.S. Patent No. 6,276,640) in view of Litwinowicz et al. (US 2017/0291690).
In regard to claim 5, Laffisse et al. meets the limitations of claim 1 but does not particularly disclose wherein the FCC is further configured to execute the retrim process in response to determining that the pilot control is in-detent with a pilot having released manual control of the pilot control.
Litwinowicz et al., in the same field of endeavor, discloses wherein the FCC is further configured to execute the retrim process in response to determining that the pilot control is in-detent with a pilot having released manual control of the pilot control (see at least [0028]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laffisse et al. with the disclosure of Litwinowicz et al. in order to automatically adjust the neutral trim position of a rotor when the command input is equal to or greater than the allowable limit.

Allowable Subject Matter
7.	Claims 2, 4, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 2, 4, 9-12 and 16-19, the closest prior art U.S. Patent No. 6,276,640 discloses a device for re-trimming a pilot control of an aircraft to keep a flight parameter at a reference value includes a first detection means for detecting the actual position of the pilot control, a calculation unit for determining the direction and magnitude of displacement of the control in order to re-trim the control based on the actual position and reference position, and a display structure for displaying to the pilot a characteristic sign indicating the direction and magnitude of the displacement needed to re-trim the control.
However,
In regard to claim 2, the closest prior art fails to disclose:
“wherein the FCC is further configured to implement an integrator that determines the trim error value associated with a difference between the pilot control position and the target position for the pilot control.”
In regard to claim 4, the closest prior art fails to disclose:
“wherein the FCC is further configured to execute the retrim process in response to the trim error value exceeding the retrim threshold for a predetermined time.”
In regard to claims 9-12 and 16-19, the closest prior art fails to disclose:
“wherein the program includes instructions for implementing outer loop logic that is associated with providing the first flight control process; and wherein the instructions for determining the trim error value include instructions for providing an integrator that determines the target position of the pilot control from the outer loop logic, and that generates _the trim error value according to the difference between the pilot control position and the target position for the pilot control.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent No. 4,758,958 discloses a method and apparatus for the trimming and stabilizing of an aircraft which is capable of a fully automatic trimming operation while simultaneously providing the pilot with an artificial or simulated sensation of the steering control force in response to a shifting of the zero position of the manual pilot controls.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661